                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                         Norfolk Division


Tony Ervin LOPEZ, #71964-083,

                Petitioner,

V.                                    CIVIL ACTION No. 2:18-cv-322


J. RAY ORMOND, Warden,
FCC Petersburg (Low),

And HAROLD W. CLARKE, Director,
Virginia Department of Corrections,

                Respondents.

                              FINAL ORDER


       This matter was initiated by petition for a writ of habeas

corpus under 28 U.S.C. § 2241 siibmitted by Petitioner Tony Ervin

Lopez ("Lopez" or "Petitioner"), along with the required filing

fee.    (ECF No. 1, 7). Lopez alleges that the Federal Bureau of

Prisons CHOP") has failed to comply with the terms of his federal

sentence. Lopez seeks an order from this court removing a detainer

in favor of the Virginia Department of Corrections and directing

the BOP to run a one-year state sentence concurrent with his

present federal sentence. Petitioner argues that the BOP's failure

to run the state and federal sentences concurrently violates the

federal sentencing judge's express direction that the federal
sentence was to be concurrent to the prior-imposed state sentence/

       The matter was referred to a United States Magistrate Judge

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and

Rule 72 of the Rules of the United States District Court for the

Eastern District of Virginia for report and recommendation.                        The

Report      of    the   Magistrate   Judge      was   filed   on   June   18,    2019,

recommending dismissal of the petition with prejudice.                     (ECF No.

27).   By copy of the report, each party was advised of his right to

file written objections to the findings and recommendations made by

the Magistrate Judge.          The Court has received no objections to the

Magistrate Judge's Report and Recommendation and the time for

filing objections has now expired.

       Accordingly, the Court does hereby accept the findings and

recommendations         set forth    in   the    report of    the   United      States

Magistrate Judge filed June 18, 2019, and it is, therefore ORDERED

that Respondent Omond's and Respondent Clarke's Motions to Dismiss

(ECF Nos. 9, 23) be GRANTED, and that the petition (ECF No. 1) be

DENIED and DISMISSED with prejudice.

       Finding that the basis for dismissal of Petitioner's § 2241

petition         is   not   debatable,    and     alternatively      finding      that


^Lopez originally named J. Ray Ormond, Warden of the federal facility where Lopez
is incarcerated, as the sole respondent in this action. After Ormond filed a
Motion to Dismiss the Petition, or in the Alternative for Summary Judgment, (ECF
No. 9), this court ordered that Harold Clarke (''Clarke"), Director of the
Virginia Department of Corrections, be joined as a respondent and the Petition
was served on him. March 1, 2019 Order (ECF No. 19). Respondent Clarke thereafter
filed a Motion to Dismiss the Petition, or in the Alternative for Summary
Judgment.    (ECF No. 23).
                                          2
 Petitioner has not made a "substantial showing of the denial of a

 constitutional right," a certificate of appealability is DENIED.

 28 U.S.C. § 2253(c); s^ Rules Gov. § 2254 Cases in U.S. Dist. Cts.

 11(a); Miller-El v. Cockrell, 537 U.S. 322, 335-38 (2003); Slack v.

 McDaniel, 529 U.S. 473, 483-85 (2000).

        Petitioner    is   ADVISED   that      because      a       certificate   of


 appealability is denied by this Court, he may seek a certificate

 from the United States Court of Appeals for the Fourth Circuit.

 Fed. Rule App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist.

 Cts.   11(a).   If    Petitioner    intends    to   seek       a   certificate   of

 appealability from the Fourth Circuit, he must do so within sixty

 (60) days from the date of this Order.          Petitioner may seek such a

 certificate by filing a written notice of appeal with the Clerk of

 the United States District Court, United States Courthouse, 600

 Granby Street, Norfolk, Virginia 23510.

        The Clerk shall mail a copy of this Final Order to Petitioner

 at the address on file with the court and provide an electronic

 copy of the Final order to counsel of record for each Respondent.




                                            MARK S. DAVIS
                              CHIEF UNITED STATES DISTRICT JUDGE


 Norfolk, Virginia

hTuIh AH" / 2019
